         Case 4:20-cv-00759-O Document 20 Filed 01/07/21            Page 1 of 4 PageID 235



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

    ADT LLC,                                      )       CASE NO. 20-CV-00759-O
                                                  )
                    Plaintiff,                    )
    v.                                            )
                                                  )
    KAMALA RICHMOND AND DARRYL                    )
    RICHMOND, INDIVIDUALLY AND AS                 )
    NEXT FRIEND OF D.R., J.R. and E.R.,           )
    MINORS,                                       )
                                                  )
                    Defendants.                   )

           ADT LLC’S NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
                       MOTION FOR SUMMARY JUDGMENT ON
                   ADT LLC’S PETITION TO COMPEL ARBITRATION

            Plaintiff ADT LLC (“ADT”), by and through undersigned counsel, submits this Notice of

Supplemental Authority to bring to the Court’s attention the December 30, 2020 Order entered by

Judge Raag Singhal in Preddy v. ADT, LLC, Case 0:20-cv-60971 (S.D. Fla. December 30, 2020). 1

A copy of the Order is attached as Exhibit A.

            In Preddy, Judge Singhal granted ADT’s motion to compel arbitration under the doctrine

of direct-benefits estoppel. Plaintiff Alexia Preddy lived in a home in Texas with her mother who

had contracted with ADT for the Pulse home alarm service. The Contract between Ms. Preddy’s

mother and ADT contained the same arbitration clause as Ms. Richmond’s Contract. After ADT

notified Ms. Preddy’s mother of Telesforo Aviles’ unauthorized conduct, Ms. Preddy filed a class

action lawsuit against ADT and Mr. Aviles. In response, ADT moved to dismiss or, alternatively,

to compel arbitration in accordance with the Contract signed by Ms. Preddy’s mother. Moving to




1
 The Richmond and Preddy cases are two of four lawsuits filed against ADT by customers based
on the unauthorized conduct of its former service technician.
                                                  1
    Case 4:20-cv-00759-O Document 20 Filed 01/07/21                  Page 2 of 4 PageID 236



compel arbitration, ADT argued that under direct-benefits estoppel, Ms. Preddy – even though a

non-signatory to her mother’s contract with ADT – was nevertheless bound by the arbitration

clause. Applying Texas law, the Southern District agreed and compelled Ms. Preddy to arbitrate

with ADT. 2 The court also held that the case was subject to arbitration and, as a result, stayed the

case pending arbitration.

       The Preddy court observed that under Texas law, direct-benefits estoppel can bind a non-

signatory to an arbitration agreement in two ways. The doctrine may apply when the non-

signatory’s claims arise solely from the contract, and when the non-signatory deliberately seeks

and obtains direct and substantial benefits from the contract containing the arbitration clause.

Preddy at pg. 6, citing SIG-TX Assets, LLC v. Serrato, 2019 WL 1771301, at *3 (Tex. App. Apr.

23, 2019). The court held broadly that both grounds applied. First, the court concluded that Ms.

Preddy’s claims against ADT arose directly from ADT’s obligations under the contract, noting

“[p]laintiff’s claims cannot be resolved without reference to ADT’s duties under the contract. . . .

Plaintiff’s claims relate directly to the contract to install a home security system and [p]laintiff is

bound by its terms.” Preddy at pp. 7-8. Second, the court required Ms. Preddy to arbitrate because

she deliberately sought and obtained benefits from the contract. According to Judge Singhal,

because the plaintiff was “an authorized user of the Pulse security system that was installed in the

home where she lived,” she directly benefitted from the service agreement between her mother

and ADT, and was bound by the agreement’s arbitration clause. Preddy, at pp. 8-9.




2
  In Preddy, the Southern District of Florida applied the lex loci contractus choice of law doctrine
and considered where the ADT contract was executed. Because the making of the contract, the
installation of the Pulse alarm system, and the unauthorized access all occurred in Texas, the court
applied Texas law to the arbitrability issue. Preddy at pg. 5.
                                                  2
   Case 4:20-cv-00759-O Document 20 Filed 01/07/21                  Page 3 of 4 PageID 237



       The Court should reach the same result here. Like Preddy, this case is subject to arbitration.

Also, under direct-benefits estoppel, all of the Richmonds should be compelled to arbitrate their

claims against ADT. The Richmonds each claim ADT owed them a duty to ensure the security

system it provided under the Contract was safe and secure. Clearly, these claims arise directly

from ADT’s obligations under Ms. Richmond’s Contract with ADT. Also, the Richmonds

received a direct benefit from the Contract. The security alarm services provided under the

Contract protected the home in which each of them lived for the duration of the Contract.

Dated: January 7, 2021                                Respectfully submitted,

                                                      HARTLINE BARGER LLP

                                                  By: /s/ Brian Rawson
                                                         Brian Rawson
                                                         Texas Bar No. 24041754
                                                         brawson@hartlinebarger.com
                                                         Roy McKay
                                                         Texas Bar No. 24071171
                                                         rmckay@hartlinebarger.com
                                                         Holly Naehritz
                                                         Texas Bar No. 24083700
                                                         hnaehritz@hartlinebarger.com
                                                         HARTLINE BARGER LLP
                                                         8750 North Central Expy., Suite 1600
                                                         Dallas, Texas 75231
                                                         Telephone (214) 369-2100

                                                        And

                                                        SHOOK, HARDY & BACON LLP

                                                        Charles Eblen (PHV)
                                                        Jason Scott (PHV)
                                                        SHOOK, HARDY & BACON LLP
                                                        2555 Grand Blvd.
                                                        Kansas City, MO 64108
                                                        Telephone (816) 474-6550
                                                        Email: ceblen@shb.com
                                                        Email: jscott@shb.com

                                                      Attorneys for Plaintiff ADT LLC
                                                 3
   Case 4:20-cv-00759-O Document 20 Filed 01/07/21              Page 4 of 4 PageID 238




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 7th day of January 2021, the foregoing was

presented to the Clerk of Court for filing and uploading to the CM/ECF system, and for service

upon following counsel of record:

Ryan Wangler
Texas Bar No. 24118215
MACHI & ASSOCIATES, P.C.
1521 N. Cooper Street, Suite 550
Arlington, Texas 76011
Tel. (817) 335-8880
Fax (817) 275-6660
rwangler@tedmachi.com

Attorney for the Richmonds



                                                   /s/ Brian Rawson
                                                   Brian Rawson




                                              4
